DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Regarding claim 1, the prior art of record, Bao (US 2017/0163305) teaches a storage case Fig. 5) opening and closing based on press buckle 2 (Fig. 5), comprising a face shell, a bottom shell, a lid and a lid-shell connecting mechanism, wherein the face shell has a sunken and hollow storage cavity (Fig. 5); a stepped engaging opening shrunk inwards the storage cavity is arranged at an opening of the storage cavity of the face shell (Fig. 5); a face shell back side is equipped with a press-buckle engaging protrusion protruded outwards the storage cavity; the bottom shell is buckled on the face shell back side (Fig. 5); the lid is a shell which has a sunken and hollow storage cavity and matches with the stepped engaging opening in the face shell (Fig. 5); the lid is buckled on the stepped engaging opening in the face shell to form a seal storage cavity with the face shell (Fig. 5).
Venida (US 9,481,490) teaches a wearable storage case comprising a wearable mechanism is arranged on a bottom shell back side 26 (Figs. 9-12); the wearable mechanism comprises an L-shaped clip plate and a stop block (Figs. 9-12); the clip plate is buckled on the bottom shell back side such that a wearable clip groove is formed between the clip plate and the bottom shell (Figs. 9-12); the stop block is located at an opening of the wearable clip groove to form a U-shaped structure with the clip 
The prior art of record fails to teach a wearable storage case opening and closing based on press buckle, comprising a face shell, a bottom shell, a lid and a lid-shell connecting mechanism, wherein the face shell has a sunken and hollow storage cavity; a stepped engaging opening shrunk inwards the storage cavity is arranged at an opening of the storage cavity of the face shell; a face shell back side is equipped with a press-buckle engaging protrusion protruded outwards the storage cavity and a lid connector extending in parallel with an extending direction of the storage cavity; the lid connector has a guide-rail groove in parallel with the extending direction of the storage cavity; the bottom shell is buckled on the face shell back side; a wearable mechanism is arranged on a bottom shell back side; the wearable mechanism comprises an L-shaped clip plate and a stop block; the clip plate is buckled on the bottom shell back side such that a wearable clip groove is formed between the clip plate and the bottom shell; the stop block is located at an opening of the wearable clip groove to form a U-shaped structure with the clip plate, and the U-shaped structure is buckled on the bottom shell back side to form a wearable through hole; the lid is a shell which has a sunken and hollow storage cavity and matches with the stepped engaging opening in the face shell; the lid is buckled on the stepped engaging opening in the face shell to form a seal storage cavity with the face shell; a lid back side is equipped with two bulges protruded outwards the storage cavity and a dumbbell-shaped connecting rod corresponding to the guide-rail groove of the lid connector; a central rod of the dumbbell-shaped connecting rod penetrates through the lid and the guide-rail groove; the dumbbell-shaped connecting rod slides in the guide-rail groove to drive the lid to move close to/away from the face shell; the lid-shell connecting mechanism comprises a press buckle, a connecting shaft and an elastic part; the press buckle is bent, and a bent part is equipped with press-buckle bugles with through holes; on the bent press buckle, a lower press-buckle plate corresponding to the press-buckle engaging protrusion is provided with an engaging claw, and the engaging claw matches with the press-buckle engaging protrusion; the connecting shaft penetrates through the through holes of the press-buckle bugles and the bulges of the lid; the elastic part matches with the connecting shaft and provides an elastic force back to the lid back side for an upper press-buckle plate of the bent press buckle.
The prior art of record fails to teach the claimed subject matter as claimed and substantially connected in claims 1-10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Richardson discloses a protective enclosure for electronic device.  Wood discloses a protective devices for a mobile terminal.  Huang discloses a protective case for mobile device.  Tages discloses a holster accommodating different sized portable device cases.  Jang discloses an accessory for portable device.  Kim .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WENDELL whose telephone number is (571)272-0557.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW WENDELL/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        3/4/2021